7/24/15 VIA EDGAR Mr.John Reynolds Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549-3628 Re: Mcgregor Power Systems, Inc. Registration Statement on Form S-1 Filed March 13, 2015 File No. 333-202731 Dear Mr. Jay Ingram, This letter is in response to your comment letter sent to Mcgregor Power Systems on 7/24 /15. The company has revised our Registration Statement (S-1/A) in response to the SEC Staff’s comments concurrently with this letter. The revised S-1 reflects these revisions and updates and clarifies certain other information. Our responses to the SEC’s comments are in bold. Undertakings 1. We note your response to comment 7 in our letter dated July 17, 2015. Please remove the undertaking in section 5 of the registration statement. Also, please add the undertaking required by Item 512(h) of Regulation S-K which begins with “Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted .”. We removed section 5, and then added theparagraph required under Item 512(h). Exhibits 2. Please include a current auditor’s consent in any future filing in accordance with Item 601(b) 23 of Regulation S-K. We included the auditor’s consent with this amended S-1/A. Sincerely, /s/ Michael M. Brown Michael M. Brown President, Mcgregor Power Systems, Inc.
